     Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 1 of 13 PageID #: 2387



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


HENRY TIMBERLAKE DUNCAN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-01355

EXECUTIVE DIRECTOR DAVID FARMER,
et al.,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

         Pending before the Court are three sets of objections to the Proposed Findings and

Recommendation (“PF&R”) issued by Magistrate Judge Cheryl A. Eifert on May 18, 2020.

Plaintiff Henry Timberlake Duncan timely filed his Objections on June 4, 2020. Pl.’s Objections,

ECF No. 247. Without offering any explanation, Defendants Keaton and Mannon filed Objections

well after the time to do so expired. Keaton Objections, ECF No. 250; Mannon Objections, ECF

No. 251. For the reasons set forth below, the Court DENIES Defendant Keaton’s Objections,

DENIES Defendant Mannon’s Objections, and GRANTS IN PART and DENIES IN PART

Plaintiff’s Objections. The Court accordingly VACATES the PF&R’s findings with respect to

Plaintiff’s claims against the unknown corrections officer referenced in Plaintiff’s Objections and

those based on a theory of supervisory liability, but ADOPTS AND INCORPORATES

HEREIN the remainder of the PF&R. PF&R, ECF No. 245. The Court further GRANTS the

Motion to Dismiss filed by Defendants Keefe Commissary Network, LLC, and Janice Dennison,

Keefe Mot. to Dismiss, ECF No 146, GRANTS the Motion to Dismiss filed by Defendant Rachel

Adkins, Adkins Mot. to Dismiss, ECF No. 236, and DISMISSES the Second Amended Complaint
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 2 of 13 PageID #: 2388



as raised against them. Finally, the Court DENIES IN PART the remaining Motions to Dismiss

with respect to the issues of exercise, administrative segregation, excessive force, failure to

protect, and supervisory liability, but GRANTS IN PART the remaining Motions to Dismiss with

respect to all other claims. Mots. to Dismiss, ECF Nos. 132, 135, 137, 141, 143, 159, 166, 168,

170, 172, 175, 180, 182, 184, 197, 199, 201, 205, 214, 216, 219, 228, 230.

                                        I. BACKGROUND

       While Magistrate Judge Eifert’s PF&R discusses the factual basis of this case in greater

detail, a limited summary of Plaintiff’s Second Amended Complaint and attendant proceedings is

worthwhile here. Proceeding pro se, Plaintiff initiated this civil rights action on October 9, 2018,

and alleged a variety of constitutional claims stemming from his incarceration at the Western

Regional Jail in Barboursville, West Virginia and the Huttonsville Correctional Center in

Huttonsville, West Virginia. Compl., ECF No. 2, at ¶¶ 34–59. Over the following months, Plaintiff

amended his original Complaint twice to add new claims and narrow this action to those claims

related to his incarceration in the Western Regional Jail. See Second Am. Compl., ECF No. 90, at

¶¶ 21–137. These claims often overlap, implicating similar constitutional provisions and

precedent. For the purposes of resolving Plaintiff’s Objections, only four categories of claims are

relevant: those alleging unconstitutional restrictions on his access to hygiene products, those

alleging violation of the Equal Protection Clause based on his access to the jail’s commissary,

those alleging that staff members failed to protect him, and those alleging supervisory liability.

       With respect to the first category of claims—those related to hygiene—Plaintiff recounts

being able to shower only once over the course of a seventeen-day period of heightened

supervision by two officers. Id. at ¶ 34. Specifically, he claims that jail staff did not allow him to

shower during the ten-day period between January 21, 2017 and February 1, 2017, and then again



                                                 -2-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 3 of 13 PageID #: 2389



between February 1, 2017 and February 8, 2017. Id. He also alleges that he was not permitted to

keep soap in his cell, and that he was denied access to clean clothes, a towel, deodorant, and

supplies to brush his teeth. Id. at ¶¶ 50, 55, 75, 86. He claims these restrictions caused him to

develop “rashes on his skin causing pain, chafing, scratching, and irritation,” and that his “health

was put at risk [by] exposing him to diseases.” Id. at ¶ 86.

        Plaintiff also alleges that his commissary privileges were revoked for a period of

twenty-seven days in January 2017 because of an “unrelated incident.” Id. at ¶ 34. Several months

later, Plaintiff alleges that he was placed “on commissary restriction for life,” and that a staff

member “told him he was never allowed to order commissary again while he was at” the Western

Regional Jail. Id. at ¶ 57. This lifetime ban seems to have come to an end in September 2017, when

Plaintiff “was able to convince the new Administrator . . . to restore his commissary privileges.”

Id. at ¶ 85.

        Plaintiff’s failure to protect allegations stem from an incident on July 21, 2017, wherein

eight inmates attacked him from behind while he was watching television. Id. at ¶ 87. Plaintiff

claims that a corrections officer—identified in the Second Amended Complaint as Melissa

Mannon—permitted the attackers to “cap” their cell doors to enable them to leave their cells and

assault him. Id. He claims he was extensively beaten, and that Mannon ignored his calls for help

when he attempted to escape to the safety of his cell. Id. at ¶¶ 89–90. Plaintiff notes that the leader

of his attackers, Dustin Saul, was well-known for violence within the Western Regional Jail and

that jail staff still made no effort to protect him. Id. at ¶ 104.

        The final set of allegations at issue here are those concerning supervisory liability. The

factual basis for this claim is somewhat ambiguous, and the only mention of a supervisory liability

claim simply concludes that a number of the named defendants “failed to hire, train[,] and/or



                                                   -3-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 4 of 13 PageID #: 2390



supervise their subordinates at the [Western Regional Jail] while the Plaintiff was housed there.”

Id. at ¶ 133. Liberally construed, Plaintiff appears to allege that all (or at least many) of his injuries

resulted from a failure to supervise jail employees.

        Defendants filed a total of twenty-five motions to dismiss this action, generally alleging

that Plaintiff had failed to state a claim under 42 U.S.C. § 1983 and that qualified immunity

shielded them from any liability. Three defendants advanced slightly more particularized

arguments. First, Defendants Keefe Commissary Network, LLC and Janice Dennison argued that

Keefe (as a private entity) and Dennison (as an employee of a private entity) are not subject to

liability under § 1983. Keefe Mot. to Dismiss, at 5. Second, Defendant Rachel Adkins moved to

dismiss by noting that she is not mentioned in the Second Amended Complaint at all. Adkins Mem.

of Law, ECF No. 237, at 6. Magistrate Judge Eifert reviewed the motions, and issued her PF&R on

May 18, 2020. She recommended granting the motions filed by Keefe, Dennison, and Adkins in

their entirety, and against all defendants with respect to claims other than those regarding

“exercise, administrative segregation, excessive force, and failure to protect.” PF&R, at 1–2.

Plaintiff timely filed his Objections, arguing that the Court should reverse Magistrate Judge

Eifert’s findings with respect to his claims relating to hygiene, commissary access, failure to

protect, and supervisory liability. Eight days after they were due, Defendants Keaton and Mannon

filed their own Objections. Before turning to the substance of all three sets of objections, the Court

will briefly outline the legal considerations that will govern its analysis.

                                   II. STANDARD OF REVIEW

        District courts are charged with making “a de novo determination upon the record . . . of

any portion of [a] magistrate judge’s disposition to which specific written objection has been

made.” Fed. R. Civ. P. 72(b); see also 28 U.S.C. § 636(b)(1)(C). The logical corollary of this



                                                   -4-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 5 of 13 PageID #: 2391



requirement is that courts need not review those portions of a magistrate judge’s findings to which

no objection is made. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). Nor are courts tasked with

conducting de novo review of “general and conclusory objections” that fail to direct them to

specific errors in a magistrate judge’s findings and recommendations. Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v. Midgette, 478 F.3d 616, 622 (4th Cir.

2007) (“[T]o preserve for appeal an issue in a magistrate judge’s report, a party must object to the

finding or recommendation on that issue with sufficient specificity so as reasonably to alert the

district court of the true ground for the objection.”). Nevertheless, courts maintain the wide

discretion to “accept, reject, or modify, in whole or in part, the findings or recommendations” of a

magistrate judge. 28 U.S.C. § 636(b)(1)(C).

       As a separate matter, any “document filed pro se is ‘to be liberally construed.’” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Yet “[t]he

‘special judicial solicitude’ with which a district court should view such pro se [filings] does not

transform the court into an advocate,” Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir.

1990) (emphasis added), and the Court will not construct Plaintiff’s legal arguments for him. With

all this in mind, the Court turns to a review of the pending Objections.

                                        III. DISCUSSION

   A. Plaintiff’s Objections

       As noted above, Plaintiff structures his Objections around four basic points: that

Magistrate Judge Eifert erred in recommending dismissal of his allegations of inadequate hygiene

products, his allegations of unlawful restrictions on his commissary access, his allegations that

officers failed to protect him, and his allegations predicated upon a theory of supervisory liability.

The Court will consider each argument in turn.



                                                 -5-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 6 of 13 PageID #: 2392



       1. Hygiene Products

       Plaintiff’s first particularized objection is that Magistrate Judge Eifert erred in finding that

he had not stated a claim for inadequate access to hygiene supplies and resources. Pl.’s Objections,

at 1–2. Specifically, he contends that it “was obvious without needing to be stated that the Plaintiff

would suffer burning and irritation to his body if not allowed to shower and change clothes” after

being covered in pepper spray on one occasion. Id. at 2. This argument stems from Magistrate

Judge Eifert’s conclusion that stating pepper spray “got all over his body” was not enough to allege

any injury or any disregard to inmate health or safety by a particular officer. See PF&R, at 36.

       Magistrate Judge Eifert is correct. Though the court liberally construes the Second

Amended Complaint, noting that pepper spray “got all over his body” does not obviously give rise

to an inference that Plaintiff sustained any particular injury caused by his inability to shower.

Absent any allegation that his lack of a shower caused an injury, Plaintiff cannot state a claim

under the Eighth or Fourteenth Amendments. See Odom v. S.C. Dept. of Corr., 349 F.3d 765, 770

(4th Cir. 2004) (addressing the Eighth Amendment and noting that “a prisoner must allege a

serious or significant physical or emotional injury” to demonstrate an “extreme deprivation”);

Westmoreland v. Brown, 883 F. Supp. 67, 76 (E.D. Va. 1995) (addressing the Fourteenth

Amendment and noting that “a particular condition constitutes punishment only where it causes

physical or mental injury” (emphasis in original)). Plaintiff’s objection is without merit and is

accordingly denied.

       2. Property and Commissary Restrictions

       Plaintiff’s next objection relates to the PF&R’s treatment of his claims grounded in the

Equal Protection Clause of the Fourteenth Amendment—namely, those stemming from property

and commissary restrictions implemented during periods of heightened supervision. See Pl.’s



                                                 -6-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 7 of 13 PageID #: 2393



Objections, at 2–3. Magistrate Judge Eifert reasoned that Plaintiff’s “conclusory allegation that his

punishment regarding property and commissary restrictions was more severe than other inmates

who committed similar infractions does not pass muster,” as he failed to “identify any similarly

situated inmates or provide any specific facts that he was treated differently, and that the unequal

treatment was intentional or purposeful.” PF&R, at 38. Plaintiff disagrees. He argues that he

knows “of other inmates who were similarly situated” and who “were treated differently [than]

him,” and “that this treatment was intentional and purposeful.” Pl.’s Objections, at 2–3.

       The Court’s analysis on this point is straightforward. Plaintiff does not include any specific

information in his Objections about who these similarly situated inmates are or how they were

treated differently. Nor does he propose to amend his complaint to include this information; rather,

he simply believes that it is premature to dismiss his equal protection argument at this stage of

litigation. Id. at 3. Yet these are precisely the sort of “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements” that are ripe for resolution at the motion

to dismiss stage. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If Plaintiff is aware of similarly

situated inmates who have purposefully and intentionally been treated differently than him, he

should include that information in his pleadings. Otherwise, dismissal is proper and his objection

is denied.

       3. Failure to Protect

       Plaintiff’s next objection is narrowly tailored to his claims against the unnamed corrections

officer who performed the security check of cell doors before his July 21, 2017 assault. See Second

Am. Compl., at ¶ 115. He specifically argues that Magistrate Judge Eifert erred in finding “that

C.O. John Doe was not deliberately indifferent to the plaintiff’s safety and [did not have] a

sufficiently culpable state of mind.” Pl.’s Objections, at 3. Magistrate Judge Eifert reasoned that, at



                                                 -7-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 8 of 13 PageID #: 2394



most, Plaintiff had asserted that the unnamed officer had acted negligently “in allowing the push

broom to remain in the unit and not performing a security check.” PF&R, at 47. The Court agrees

with half of this finding; Plaintiff presents no allegations that could support a finding that any

defendants knew or should have known that the presence of a broom would carry a risk of harm.

See Bradshaw v. Harden, No. 7:10CV00225, 2010 WL 2754319, at *3 (W.D. Va. July 12, 2010),

aff’d, 401 F. App’x 805 (4th Cir. 2010). Yet Plaintiff is correct that he has sufficiently pleaded a set

of facts that could support a claim against an officer who failed to perform a security check.

        As an initial matter, it is worth noting that prison officials can be liable under § 1983 for

failure to protect inmates against violence at the hands of other prisoners. See Farmer v. Brennan,

511 U.S. 825, 833–34 (1994) (“Being violently assaulted in prison is simply not part of the penalty

that criminal offenders pay for their offenses against society.”). Yet to actually state an Eighth

Amendment claim against the unnamed officer, Plaintiff must make two showings: (1) that the

officer “acted with a sufficiently culpable state of mind (subjective component)” and (2) that “the

deprivation suffered or injury inflicted on the inmate was sufficiently serious (objective

component).” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008). To satisfy the subjective

component, Plaintiff must allege that the officer was deliberately indifferent to his health or safety.

Farmer, 511 U.S. at 834. Where an official “knows of and disregards an excessive risk to inmate

health or safety,” he or she may be found to have acted with deliberate indifference. Id. at 837.

Here, Plaintiff has squarely alleged that officials at the Western Regional Jail know of (and

tolerate) prisoners “capping” their cell doors to escape and assault other prisoners. See Second Am.

Compl., at ¶¶ 112–114. He also claims that the jail staff was on notice that a fellow inmate, Dustin

Saul, was particularly violent and prone to capping his door and assaulting other inmates. Id. at

¶ 112. These allegations are sufficient to demonstrate deliberate indifference on the part of the



                                                  -8-
  Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 9 of 13 PageID #: 2395



unnamed officer responsible for conducting security checks, and is therefore sufficient to satisfy

the subjective component of an Eighth Amendment claim.

       With respect to the objective component, a prisoner must demonstrate an extreme

deprivation of a basic human need to state a claim under the Eighth Amendment in this context.

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “[T]o demonstrate such an extreme

deprivation, a prisoner must allege a serious or significant physical or emotional injury resulting

from the challenged conditions or demonstrate a substantial risk of such serious harm resulting

from the prisoner’s exposure to the challenged conditions.” Id. (internal quotations marks

omitted). Plaintiff has done so here. He claims that the unnamed corrections officer failed to do a

check of other cell doors, and that as a result eight inmates were able to extensively and severely

beat him with a broom. Second Am. Compl., at ¶¶ 87–91. He alleges he “suffered several wounds”

from the beating, and that he “still has on-going [sic] pain in his wrist from blocking the

push-broom bottom.” Id. at ¶ 121. While Plaintiff will need to support his allegations with

evidence at future stages of this litigation, the Court agrees with his objection and vacates

Magistrate Judge Eifert’s conclusion that he has not stated a claim against the unknown

corrections officer responsible for conducting a security check of his pod.

       4. Supervisory Liability

       Plaintiff’s final objection concerns Magistrate Judge Eifert’s conclusion with respect to his

claim for supervisory liability. Pl.’s Objections, at 4. In the PF&R, Magistrate Judge Eifert

recommends dismissing Plaintiff’s supervisory liability claims because he “has pointed to no

action or inaction on the part of the defendants that resulted in a constitutional injury.” PF&R, at

61 (internal quotation marks and citation omitted). Plaintiff takes issue with this reasoning,

arguing that “[t]he Defendants promoted an unsafe environment at [the Western Regional Jail] by



                                                -9-
 Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 10 of 13 PageID #: 2396



allowing inmates to cap their cell door[s] without punishing them and allowing other unsafe

behaviors.” Second Am. Compl., at ¶ 114. For similar reasons as above, the Court agrees with

Plaintiff.

        It is a matter of well-settled law that the doctrine of respondeat superior does not apply in

suits brought pursuant to § 1983. Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004). Instead,

supervisory liability “is premised on ‘a recognition that supervisory indifference or tacit

authorization of subordinates’ misconduct may be a causative factor in the constitutional injuries

they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d 228, 235 (4th Cir.

2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). To state a claim for

supervisory liability under § 1983, a plaintiff must allege

        (1) that the supervisor had actual or constructive knowledge that his subordinate
        was engaged in conduct that posed “a pervasive and unreasonable risk” of
        constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response
        to that knowledge was so inadequate as to show “deliberate indifference to or tacit
        authorization of the alleged offensive practices,”; and (3) that there was an
        “affirmative causal link” between the supervisor’s inaction and the particular
        constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

        Here, Plaintiff has met his burden in alleging all three elements. First, he claims that jail

staff and supervisors recognized, condoned, and promoted a widespread practice of inmates

“capping” their cell doors, which permitted them to assault other inmates. Second Am. Compl., at

¶ 114. Second, he contends that jail “[s]taff and administration knew of this and did not do

anything to change it.” Id. at ¶ 113. Finally, he alleges that his beating was only possible because of

the Western Regional Jail’s regular practice of allowing inmates to “cap” their cell doors in order

to assault other prisoners. It bears noting that Plaintiff will need to substantiate these allegations at

future stages of this litigation, but a motion to dismiss is simply not the correct procedural vehicle



                                                  -10-
 Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 11 of 13 PageID #: 2397



to consider the veracity of his claims. The Court therefore credits his objection, agrees he has

stated a claim for supervisory liability, and vacates Magistrate Judge Eifert’s conclusions to the

contrary.

   B. Defendants’ Objections

       As an initial matter, the Court notes that Magistrate Judge Eifert entered her PF&R on May

18, 2020, and objections were due on June 1, 2020, if filed electronically or on June 4, 2020, if

filed by mail. See PF&R, at 63. Defendants filed their Objections over a week later, with no

explanation for the delay. In recognition of the ongoing COVID-19 pandemic, however, the Court

will nevertheless address Defendants’ two Objections. The first of these is raised by both

Defendants, and concerns Magistrate Judge Eifert’s conclusion that Plaintiff’s claims are not

time-barred. Second, Defendant Mannon argues that Magistrate Judge Eifert erred in concluding

that summary judgment in her favor would be premature at this stage of litigation. As is explained

below, both contentions are meritless.

       1. Statute of Limitations

       Both Defendants argue that Magistrate Judge Eifert erroneously concluded that Plaintiff’s

claims were filed within the applicable statute of limitations. Keaton Objections, at 4; Mannon

Objections, at 5. There no shortage of irony in this argument—which is laid out in two overdue

Objections—but it is deserving of scrutiny nonetheless. The defendants point out that the

contested claims were first raised in a Motion to Amend filed on August 5, 2019, or about two

weeks after the two-year statute of limitations expired. Id. Magistrate Judge Eifert determined that

this did not preclude Plaintiff’s claims, as “the statute of limitations is tolled while a prisoner is

exhausting his available administrative remedies.” Battle v. Ledford, 912 F.3d 708, 720 (4th Cir.

2019). She noted that Plaintiff filed a grievance on July 22, 2017, or one day after the attack that is



                                                 -11-
 Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 12 of 13 PageID #: 2398



central to his claims. No response to the grievance was received until September 20, 2017, leading

Magistrate Judge Eifert to reason that the nearly two months that had elapsed in the meantime did

not count against Plaintiff.

       Magistrate Judge Eifert is correct. Plaintiff’s Second Amended Complaint was docketed

on August 16, 2019, or well before the time bar imposed by the statute of limitations on § 1983

claims. Defendants’ conclusory arguments to the contrary are unavailing. They appear to contend

that Plaintiff’s decision to file “only” one grievance somehow demonstrates that he was not

diligent in pursuit of his rights. If Defendants have a proposal for a certain number of grievances

that would be sufficient to demonstrate diligence, they are welcome to suggest one. But any such

number would not be grounded in any statute, case law, or principle of equity. See Holland v.

Florida, 560 U.S. 631, 653 (2010) (noting that “[t]he diligence required for equitable tolling

purposes is reasonable diligence, not maximum feasible diligence” (internal citation and quotation

marks omitted)). Their objections are accordingly denied.

       2. Summary Judgment

       Defendant Mannon raises one additional objection: that Magistrate Judge Eifert erred in

determining that summary judgment would be premature at this point. Mannon Objections, at 8.

The PF&R specifically notes that—although “Mannon has offered almost incontrovertible proof

that she was not working at the time of the alleged attack on” Plaintiff—summary judgment would

be premature given the breadth of Plaintiff’s allegations. As above, Magistrate Judge Eifert is once

again correct. Even if Defendant Mannon were not present during Plaintiff’s attack, that fact alone

is insufficient to prove definitively that she did not allow “the 8 inmates to cap their cell doors” as

alleged in the Second Amended Complaint. Second Am. Compl., at ¶ 120. While the Court is not




                                                 -12-
 Case 3:18-cv-01355 Document 253 Filed 06/16/20 Page 13 of 13 PageID #: 2399



blind to the Plaintiff’s burden moving forward, his allegations at this point are enough to avoid

outright dismissal. Defendant Mannon’s objection is therefore denied.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant Keaton’s Objections, ECF No.

250, and DENIES Defendant Mannon’s Objections, ECF No. 251. The Court further DENIES IN

PART and Plaintiff’s Objections, ECF No. 247, with respect to his claims for hygiene restrictions

and commissary access, but GRANTS IN PART his Objections with respect to his failure to

protect and supervisory liability claims. The Court accordingly VACATES the PF&R, ECF No.

245, with respect to Plaintiff’s claims against the unknown corrections officer and those based on

supervisory liability, but ADOPTS AND INCORPORATES HEREIN its remainder. It follows

that the Court GRANTS the Motion to Dismiss filed by Defendants Keefe Commissary Network,

LLC, and Janice Dennison, ECF No 146, GRANTS the Motion to Dismiss filed by Defendant

Rachel Adkins, ECF No. 236, and DISMISSES the Second Amended Complaint as raised against

them. The Court further DENIES IN PART the remaining Motions to Dismiss with respect to the

issues of exercise, administrative segregation, excessive force, failure to protect, and supervisory

liability, ECF Nos. 132, 135, 137, 141, 143, 159, 166, 168, 170, 172, 175, 180, 182, 184, 197, 199,

201, 205, 214, 216, 219, 228, 230, but GRANTS IN PART the same motions with respect to

Plaintiff’s other claims.

       The Court DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to

Magistrate Judge Eifert, counsel of record, and any unrepresented parties.

                                              ENTER:         June 16, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE

                                               -13-
